854 F.2d 1316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William M. CLAY, Plaintiff-Appellant,v.CIRCUIT COURT OF RALEIGH COUNTY, Judge Canterbury, ChiefJudge, Beckley Work Release Center, Mrs. Fredericks,Administrator, Circuit Court of Kanawha County, John Hey,Chief Judge, Charleston Work Release Center, JackWhittington, Administrator, Circuit Court of Cabell County,Alfred Furguson, Chief Judge, Huntington Work ReleaseCenter, Linda Hawkins, Administrator, Defendants-Appellees.
No. 88-7595.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1988.Decided July 25, 1988.

William M. Clay, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
William M. Clay appeals the district court's dismissing as frivolous, pursuant to 28 U.S.C. Sec. 1915(d) and Todd v. Baskerville, 712 F.2d 70 (4th Cir.1983), his petition for a writ of mandamus or, alternatively, a writ of prohibition seeking to compel the state courts of West Virginia to modify his sentences imposed as results of his state convictions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clay v. Circuit Court of Raleigh County, C/A No. 2:87-1414 (S.D.W.Va. Dec. 7, 1987).  We dispense with oral argument because the facts and legal issues are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.